Citation Nr: 0806184	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-40 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right ankle, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

Following a January 2007 Travel Board hearing, the Board 
remanded this case for further development in April 2007.


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the right ankle is 
manifested by motion that is no more than moderately limited, 
even taking into account complaints of pain; there is also no 
evidence of weakness, fatigability, or incoordination.  

2.  The veteran's osteoarthritis of the left ankle is 
manifested by motion that is no more than moderately limited, 
even taking into account complaints of pain; there is also no 
evidence of weakness, fatigability, or incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003 and 5271 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003 and 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2002.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, a further detailed VCAA letter was issued in May 
2007, following the Board's remand.  This letter was followed 
up by readjudication in an October 2007 Supplemental 
Statement of the Case, again consistent with Mayfield.

The Board observes that both issues in this case are affected 
by Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In this decision, the Court found that, 
at a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the November 2002 and May 
2007 VCAA letters were in compliance with the first and 
fourth requirements of Vazquez-Flores insofar as the veteran 
was notified that he needed to submit evidence of worsening.  
Specific examples cited by the RO included records of medical 
treatment, including VA or other federal treatment records.   
The May 2007 VCAA letter also cited to Social Security 
Administration determinations, statements from employers as 
to interference with employment, and statements from lay 
witnesses.  Nevertheless, the Board is aware that the letters 
did not provide the type of notification set forth in the 
second and third requirements of Vazquez-Flores.   As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether this error 
prejudiced the veteran.  See Sanders v. Nicholson, 487 F.3d 
at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the Board initially notes that the November 
2002 letter referred only to "new or increased compensation 
payments for degenerative arthritis" and did not specify the 
ankles.  The veteran's initial correspondences with the RO 
reflect some lack of understanding; he stressed the 
importance of a private medical record dated in February 
1996, several years prior to the date of claim, and, in a 
December 2002 statement, he made reference to his "knee 
condition."  However, in his November 2004 Substantive 
Appeal, he described ankle symptomatology and noted that 
"[t]his sounds much more disabling than 10%."  While he 
continued to stress treatment from 1996, as indicated in 
correspondences from March and June of 2005, he also filled 
out a signed release form for records of private treatment 
from 2004, contemporaneous with this appeal.  Indeed, these 
records showed treatment for the ankles.   Moreover, in a May 
2005 submission, he asserted that "my ankles hurt all the 
time," keeping him from walking a lot of times.  This 
statement indicates an understanding of the primacy of the 
current disability picture in this case.  Similarly, he 
stressed current symptoms during his January 2007 VA Travel 
Board hearing and described current symptoms during his 
September 2007 VA examination. These recent comments in 
particular reflect actual knowledge of the evidence necessary 
to substantiate his claim, namely evidence showing that his 
disability had gotten worse.

The Board also notes that the veteran's December 2002 and 
September 2007 VA examinations involved range of motion and 
other testing that paralleled the relevant diagnostic 
criteria contained in 38 C.F.R. § 4.71a, applicable in the 
case at hand.  These studies, as well as the veteran's access 
to his VA examination reports (indicated in his 
representative's December 2007 statement, as the claims file 
had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the October 2004 Statement of 
the Case was followed up by Supplemental Statements of the 
Case in February 2005, May 2006, and October 2007, 
representing VA readjudication action that served to render 
any pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was also provided in the May 2007 VCAA letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Notably, the veteran's Social 
Security Administration (SSA) records have been obtained.  
The Board also notes that the veteran has been afforded two 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's osteoarthritis of both 
ankles under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5271.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
whereas a 20 percent evaluation contemplates marked 
limitation of motion.  Notably, Plate II of 38 C.F.R. § 4.71a 
indicates that normal ankle motion includes dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 
degrees.

The Board also notes that, for most orthopedic diagnostic 
codes, consideration of such factors as painful motion, 
functional loss due to pain, weakness, excess fatigability, 
and additional disability during flare-ups is necessary in 
assigning a disability evaluation.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

Historically, the New Orleans VARO granted service connection 
for degenerative arthritis of both ankles in a July 1978 
rating decision on the basis of treatment for arthritis of 
the ankles during service.  A single 20 percent evaluation 
was assigned as of January 1978, although this was changed 
into separate 10 percent evaluations as of October 2002 in 
the appealed February 2003 rating decision.  The veteran's 
combined evaluation under 38 C.F.R. § 4.25 remains at 20 
percent.

The Board has reviewed the relevant contemporaneous medical 
records in this case, notably the veteran's VA examination 
reports from December 2002 and September 2007 and his private 
and VA outpatient medical reports.  These records do not 
suggest limitation of motion of either ankle that could be 
considered more than moderate in degree.  The most pronounced 
motion loss findings are from the earlier examination, which 
revealed right ankle dorsiflexion to 14 degrees and plantar 
flexion to 32 degrees, and left ankle dorsiflexion to 12 
degrees and plantar flexion to 30 degrees.  However, the 
veteran's later examination revealed the less severe  
findings of right ankle dorsiflexion to 18 degrees and 
plantar flexion to 45 degrees, and left ankle dorsiflexion to 
17 degrees and plantar flexion to 40 degrees (different 
motion tests were used, both active/passive and repetitious, 
and the listed motions represent the most severe findings for 
each joint).  Also, a private treatment record from December 
2004 revealed normal range of motion of the left ankle.

As such, the Board has considered whether higher evaluations 
might be warranted on the basis of the symptoms described in 
38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Board is 
aware that the veteran described constant pain, popping, and 
cracking in the ankles during his January 2007 VA Travel 
Board hearing.  However, the December 2002 VA examination 
report contains no listing of objectively shown functional 
impairments, and the examiner who conducted the September 
2007 VA examination noted unspecified additional limitation 
of motion due to pain on range of motion testing, more so on 
the right, but found no evidence of weakness, fatigability, 
or incoordination.  Moreover, the examiner stated that the 
veteran was able to achieve essentially a normal range of 
motion of the ankles even with repetition and complaints of 
pain.

Given this opinion and the lack of evidence to the contrary, 
the Board does not find the type of combination of loss of 
motion of the ankles and functional loss/pain symptoms that 
would be more commensurate to a marked disability than to a 
moderate disability.  The Board has thus determined that 
there exists no basis for increased evaluations under 
Diagnostic Code 5271.  

The Board is aware that several other diagnostic codes 
address the ankles.  Nevertheless, for both ankles, there is 
no evidence of ankylosis of the ankle or the subastragalar or 
tarsal joint (Diagnostic Codes 5270 and 5272), malunion of os 
calcis or astragalus (Diagnostic Code 5273), or 
astragalectomy (Diagnostic Code 5274).  In other words, there 
exists no schedular basis for an increased evaluation for 
either ankle disability.

Finally, the veteran has submitted no evidence showing that 
his ankle disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent, or indeed 
any, periods of hospitalization during the pendency of this 
appeal.  The Board is aware that the veteran is in receipt of 
SSA disability benefits; however, the SSA documentation cites 
the primary diagnosis leading to the grant of benefits to be 
degenerative joint disease of the knees, with the ankle 
disorders only a secondary diagnosis.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support evaluations in excess 
of 10 percent for osteoarthritis of the right and left 
ankles, and the claims for those benefits must be denied.  
38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for osteoarthritis of 
the right ankle, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for osteoarthritis of 
the left ankle, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


